Citation Nr: 0946125	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.  

2.  Entitlement to service connection for a muscle disorder 
of the left leg.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to an increased (compensable) disability 
evaluation for residuals of left tibia fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  Thereafter, the 
Providence, Rhode Island, RO assumed jurisdiction.  

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran does not have left knee arthritis.  

2.  The Veteran does not have a muscle disorder of the left 
leg.  

3.  The symptoms associated with the service-connected left 
tibia fracture residuals consist of subjective complaints of 
pain, without objective evidence of actual functional loss; 
X-ray and examination findings have been normal.




CONCLUSIONS OF LAW

1.  Left knee arthritis was not incurred in or aggravated by 
service, nor may arthritis of the left knee be presumed to 
have been incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1131, 1137 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  A left leg muscle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§§ 3.303.  

3.  The criteria for a compensable rating for residuals of 
stress fracture of the left tibia have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Evidence

A review of the Veteran's service treatment records reveals 
that there were no objective x-ray findings of left knee 
arthritis and no findings of a muscle disorder of the left 
leg in service.

At the time of a February 1995 VA examination, x-rays 
revealed a normal left leg and the Veteran was found to have 
normal muscle strength in his left leg.  A full body bone 
scan performed in November 1998 also revealed normal 
findings.  

At the time of a December 2003 outpatient visit, the Veteran 
was noted to have no history of a muscle injury.  

At the time of a June 2004 VA examination, the Veteran 
reported having pain in his left lower leg.  This had been 
treated with APC tablets with some effect.  Examination of 
the left leg revealed no findings.  There were no complaints 
or findings of a muscle disorder on examination of the left 
leg.  The Veteran had normal range of motion for the left 
knee and there was no effusion.  Lachman's and McMurray's 
tests were both negative.  Examination of the lower leg 
itself revealed no abnormality of the bone on local 
examination.  Range of motion for the ankle was also normal.  
X-rays of the left tibia and fibula revealed the bony 
architecture and mineralization were preserved and there was 
no definite recent fracture or dislocation.  Small spurs were 
noted at the posterior os calcis superiorly.  X-rays taken of 
the left knee at that time revealed that the knee joint 
spaces were unremarkable.  The X-ray examiner indicated that 
there was no significant or minor abnormality.  Following 
examination, a diagnosis of recent continuing pain in the 
left lower leg with negative findings at time of examination 
was rendered.  

At the time of a December 2006 VA examination, the Veteran 
reported having constant pain on his left side.  He stated 
that the pain was 5/10 on the pain scale and would flare up 
on a weekly basis, lasting for two days.  Aggravating 
conditions were the weather and stairs while alleviating 
conditions were rest and getting off his leg.  He noted that 
his leg had given out on him going up stairs.  When 
questioned about the compensation examination for a muscle 
disorder, the Veteran indicated that he had been told in the 
past that he secreted something which caused discomfort when 
exercising.  The examiner stated that his only guess was that 
it could be lactic acid, which was something that was 
naturally occurring in muscles when they were exercised.  

Physical examination revealed the Veteran to be in no acute 
distress.  He was able to dress and undress without effort.  
His knees were symmetrical without swelling, crepitus, click, 
or effusion.  Musculature throughout the lower extremities 
was normal without any muscle wasting or atrophy.  His knees 
and musculature were symmetrical, bilaterally, and his knees 
and calves had equal measurements, bilaterally.  He had full 
sensation to his lower extremities.  The Veteran had no joint 
line tenderness.  He had flexion from 0 to 130 degrees, 
bilaterally.  He was able to squat and duck walk.  His knees 
were stable to varus and valgus stress.  There was negative 
McMurray's, Lachman's, drawer, pulling, and grind 
examination.  His deep tendon reflexes were 1+ and equal in 
his lower extremities.  Musculoskeletal strength was 5/5, 
bilaterally, including his quads.  His ankles were without 
tenderness, effusion, click, or swelling.  There were no 
gross abnormalities to the lower extremities in terms of his 
feet.  The Veteran could dorsiflex to 20 degrees and 
plantarflex to 45 degrees.  He had positive PT/DT pulse with 
brisk capillary refill and his deep tendon reflexes were 1+ 
and equal at his Achilles tendon.  Two pound weights were 
placed on the Veteran's ankles and he was able to give ten 
extensions without effort, bilaterally.  X-rays of the left 
knee were within normal limits.  A diagnosis of normal 
examination in a patient with a history of stress fracture 
was rendered.  

Service Connection

The Veteran contends that he currently has arthritis of the 
left knee and a muscle disorder of the left leg.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that service connection is not warranted for 
arthritis/degenerative joint disease of left knee.  The Board 
also finds that service connection is not warranted for a 
muscle disorder of the left leg.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

X-ray studies on numerous occasions have revealed no findings 
of arthritis/degenerative joint disease of the left knee.  
The Board has accorded more probative value to these findings 
than the Veteran's beliefs.  Thus, absent competent evidence 
of disease or injury productive of disability, service 
connection is not warranted for arthritis/degenerative joint 
disease of the left knee.

Service treatment records, and VA records, including the 
reports from two VA examinations, have revealed no evidence 
of a muscle disorder of the left leg.  The Veteran was noted 
to have symmetrical muscles, bilaterally, at the time of his 
most recent VA examination.  The Board has accorded more 
probative value to these findings than the Veteran's beliefs.  
Thus, absent competent evidence of disease or injury 
productive of disability, service connection is not warranted 
for a muscle disorder of the left leg.  

Evaluation of Residuals of a Stress Fracture of the Left 
Tibia

In 1995, service connection was granted for residuals of 
fracture of the tibia, left leg, and a noncompensable rating 
was assigned using Diagnostic Code 5262.  The Veteran has 
appealed a rating decision continuing the noncompensable 
rating.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2008).

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.

Specific findings regarding the tibia and fibula have been 
normal on x-ray examination throughout the course of the 
appeal.  Moreover, all other objective findings relating to 
left leg, with the exception of range of motion for the left 
knee being from 0 to 130 degrees at the time of the most VA 
examination, have been normal.  In this regard, the Board 
notes that range of motion for both knees at the time of the 
examination was 0-130, demonstrating symmetrical 
measurements.  There has also been no showing of tenderness, 
effusion, or crepitus.  McMurray's, varus and valgus, 
Lachman's, pulling, and grinding examinations were all 
negative.  In addition, the ankle was nontender and the 
examiner described full range of motion for plantar and 
dorsiflexion.  There were also no neurological deficits in 
the left lower extremity.  Furthermore, the June 2004 
examiner indicated that the Veteran had negative findings and 
the December 2006 examiner stated that the Veteran had had a 
normal examination with history of stress fracture.  

Thus, there is no evidence of even slight knee or ankle 
disability or any impairment of the tibia warranting an 
initial compensable rating under DC 5262. Moreover, the Board 
has considered the applicability of alternative diagnostic 
codes for evaluating the Veteran's left tibia fracture 
residuals, but finds that no higher rating is assignable.  
Range of motion figures reflect that there is no ankylosis of 
either ankle or knee warranting a compensable rating under 
DCs 5256 and 5270.  In addition, there is no evidence of 
subluxation, lateral instability, dislocated or removal of 
semilunar cartilage or genu recurvatum of the knee warranting 
a compensable rating under DCs 5257, 5258, 5259, or 5263.  
Nor is there evidence of moderate limited motion of the ankle 
warranting a compensable rating under DC 5271. 


When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  While 
the Veteran has reported having pain in his left leg on a 
continuous basis, repetitive movements of the left leg have 
shown no obvious weakness, incoordination, or lack of 
endurance.  The greatest functional impact was pain.  There 
was no lost range of motion noted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321. The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran sustained a fracture to his left tibia.  The 
rating criteria contemplate residuals of such an injury.  His 
disability is, thus contemplated in the rating schedule.  No 
exceptional factors have been alleged. The Veteran has been 
found to have no residual disability and no impact on 
employment has been demonstrated due to his left leg fracture 
residuals.  As such, the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Board notes that in May 2004, April 2006, and June 2006 
letters, the RO provided the Veteran with notice that 
informed him of the evidence needed to substantiate his 
claims.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.  The above letters also 
told the Veteran that to substantiate the claim there must be 
evidence of a current disability and a link between the 
disability and service.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's status has been substantiated.  He was given notice 
as to the disability rating and effective date elements of 
the claim in March 2006 and June 2006 letters.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, his ability to testify 
at a hearing if so desired, and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

Service connection for arthritis of the left knee is denied. 

Service connection for a muscle disorder of the left leg is 
denied.  

A compensable evaluation for residuals of left leg fracture 
is denied.  


REMAND

With regard to the Veteran's claim for an acquired 
psychiatric disorder, the Board notes that he has been 
diagnosed as having various current psychiatric disorders, 
including major depressive disorder, general anxiety 
disorder, and PTSD.  The report of his April 1990 examination 
at the end of his military service shows that he reported a 
history of frequent trouble sleeping and depression or 
excessive worry.  The clinical evaluation was normal, but 
anxiety was listed in the summary of defects and diagnoses.  
The Board further observes that the record contains a June 
2007 statement from the Veteran's mother, received without a 
waiver of RO consideration after the last supplemental 
statement of the case was issued in January 2007.  This 
statement is to the effect that the Veteran was a changed man 
following his period of service and that his symptoms have 
continuously worsened since then.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA psychiatric 
examination throughout the course of the appeal.  Based upon 
the above, the Veteran should be afforded a VA examination, 
with the examiner being requested to render an opinion as to 
the nature and etiology of any current psychiatric disorder, 
and it relation, if any to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file 
must be made available to and reviewed by 
the examiner.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are at least as 
likely as not (50 percent probability or 
greater) related to service on the basis 
of direct service incurrence, or if 
clearly and unmistakably pre-existing 
service, was/were aggravated by the 
Veteran's period of service, particularly 
with respect to alleged traumatic 
experiences.  


The report of examination should include 
the rationale for all opinions expressed.

2.  The Veteran is advised that this 
examinations is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which should include 
consideration of the June 2007 statement 
by the Veteran's mother.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


